Case: 1:20-cv-01681 Document #: 1 Filed: 03/09/20 Page 1 of 9 PagelD #:1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
KIRBY LAND COMPANY, INC., Case No. 20-cv-1681
Plaintiff,
V.
KOMATSU FINANCIAL LIMITED
PARTNERSHIP,
Defendant.

 

 

COMPLAINT FOR BREACH OF CONTRACT AND OTHER RELIEF

Plaintiff, Kirby Land Company, Inc., by counsel, and for its Complaint for Breach of
Contract and other Relief, respectfully states as follows:

I. THE PARTIES, JURISDICTION AND VENUE

A. The Parties

L. Plaintiff Kirby Land Company, Inc. (“Kirby”) is a for-profit corporation,
organized and existing under the laws of the State of West Virginia with its principal place of
business located at 216 Lake Drive, Daniels, West Virginia 25832.

2. Defendant Komatsu Financial Limited Partnership (“Komatsw”) is a limited
partnership incorporated and organized under the laws of the State of Delaware with its principal
place of business located at 1701 Golden Road, Rolling Meadows, Illinois 60008. Komatsu’s
agent for service of process is The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware 19801.

B. Jurisdiction And Venue

3. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.
Case: 1:20-cv-01681 Document #: 1 Filed: 03/09/20 Page 2 of 9 PagelD #:2

4. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a
substantial part of the events or omissions giving rise to Plaintiffs claims occurred in IIlinois,
and in that at all relevant times Defendant transacted business in Illinois, and specifically that it
entered into the oral agreement that forms the basis of this Complaint in Illinois.

Il. FACTUAL BACKGROUND

A. The Loan Agreements.

5. On April 8, 2016, Komatsu made a loan to Kirby in the original principal amount
of $8,150,000.00, and subsequently increased the loan amount to $10,000,000.00 (the “Loan’’).

6. In connection with the Loan, Kirby executed and delivered a Term Note, dated
April 8, 2016, made payable by Kirby to Komatsu, as modified by the Term Note Modification
Agreement, dated May 27, 2016 (collectively, the “Note”).

7. To secure repayment of the Loan, Kirby executed and delivered for Komatsu’s
benefit'a Credit Line Deed of Trust, Assignment, Security Agreement, Financing Statement, and
Fixture Filing, also dated April 8, 2016, of record in the office of the Clerk of the County
Commission of Wyoming County, West Virginia, in Trust Deed Book 278, at page 857, as
modified by the First Amendment to Deed of Trust, Assignment, Security Agreement, Financing
Statement, and Fixture Filing, dated September 8, 2017, of record in the aforesaid Clerk’s office
in Trust Deed Book 285, at page 508 (collectively, the “Deed of Trust”), covering certain real
property described in the Deed of Trust that is owned by Kirby (the “Property”).

8. Kirby admittedly defaulted in its payment obligations under the Note and certain
of its obligations under the Deed of Trust.

9. On September 8, 2017, Kirby and Komatsu entered the Forbearance and

 
Case: 1:20-cv-01681 Document #: 1 Filed: 03/09/20 Page 3 of 9 PagelD #:3

Modification Agreement (the “Forbearance Agreement”), pursuant to which Komatsu agreed to
forbear from exercising certain of its remedies under the Note and the Deed of Trust in exchange
for Kirby’s performance of certain additional and/or modified obligations.

B. The West Virginia Lawsuit.

10. On or about October 2, 2018, Komatsu filed suit against Kirby in the Federal
District Court for the Southern District of West Virginia, Case No. 5:18-cv-01336 (the “West
Virginia case”).

11. In that litigation, Komatsu raised claims for breach of contract and specific
performance, alleging that Kirby remained in default of its obligations under the Note, the Deed
of Trust, and the Forbearance Agreement.

12. | Komatsu subsequently filed a Motion for Partial Summary Judgment on its breach
of contract claim, seeking more than $10 million owed by Kirby under the Note, Deed of Trust,
and Forbearance Agreement.

13. Although Kirby originally disputed the calculation of late fees, Komatsu
conceded to Kirby’s calculation, effectively eliminating Kirby’s sole argument in opposition to
Komatsu’s Motion for Partial Summary Judgment.

14, On or about September 16, 2019, the District Court granted Komatsu’s Motion for
Partial Summary Judgment as to Count I (breach of contract). |

15. On December 11, 2019, the District Court granted Komatsu’s request for an
award of attorneys’ fees.

16. In March 2020, Komatsu began its post-judgment collection efforts by filing

applications for a Writ of Execution and for Writs of Suggestion.

 

 
Case: 1:20-cv-01681 Document #: 1 Filed: 03/09/20 Page 4 of 9 PagelD #:4

17. On or about February 13, 2020, Komatsu, through its Successor Trustee, provided
written notice to Kirby that the Property secured by the Deed of Trust would be sold at a public
auction on March 10, 2020.

C. The Oral Settlement Agreement.

18. On or about June 10, 2019 — during the pendency of the West Virginia case, and
prior to the award of Partial Summary Judgment in Komatsu’s favor — the parties met in person
at Komatsu’s headquarters near Chicago in an effort to resolve the pending litigation.

19. On behalf of Kirby, Steve Ball, Vice President and General Counsel of Kirby, and
James C. Justice, III, President of Kirby, attended; and on behalf of Komatsu, Tim Tripas, Vice-
President and GM, CE Division of Komatsu America Corp., and Richard Fikis, President of
Komatsu, attended.

20. At that meeting, the parties orally agreed to resolve Komatsu’s claims in the West
Virginia case upon the following terms: (a) Kirby would make $1.0 million payments to
Komatsu on July 1, 2019, and August 1, 2019; (b) Kirby would surrender the Property
immediately to assist with marketing; (c) Komatsu would market the Property, and Kirby would
have a right of first refusal; (d) any net proceeds on the sale of the Property in excess of $8.0
million would be split 50/50 between Kirby and Komatsu; and (e) in the event that a Judgment
was entered in Komatsu’s favor, Komatsu would hold off/forbear on the Judgment during the
pendency/satisfaction of the terms of this oral agreement.

21. The parties also discussed continuing and/or extending certain business
relationships between and among their respective related entities. Specifically, the parties agreed

in principle that once Komatsu was made whole on the original transaction, Komatsu would

 

 
Case: 1:20-cv-01681 Document #: 1 Filed: 03/09/20 Page 5 of 9 PagelD #:5

agree to finance equipment (underground and surface), subject to standard credit approval and
that the parties would enter into a “preferred partnership” relating to certain operations.

22. Despite orally agreeing to these terms, Komatsu subsequently failed and refused
to acknowledge or abide by them, to Kirby’s detriment.

COUNTI
(Breach Of Contract)

23. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs |
through 22 of this Complaint as if fully set forth herein.

24, The parties entered into an oral settlement agreement resolving the pending
claims in the West Virginia case on or about June 10, 2019.

25. Pursuant to the terms of that agreement, the parties agreed to certain respective
duties and obligations. Specifically, they agreed that: (a) Kirby would make $1.0 million
payments to Komatsu on July 1, 2019, and August 1, 2019; (b) Kirby would surrender the
Property immediately to assist with marketing; (c) Komatsu would market the Property, and
Kirby would have a right of first refusal; (d) any net proceeds on the sale of the Property in
excess of $8.0 million would be split 50/50 between Kirby and Komatsu; and (e) in the event that
a Judgment was entered in Komatsu’s favor, Komatsu would hold off/forbear on the Judgment
during the pendency/satisfaction of the terms of this oral agreement.

26. Contrary to the terms of this agreement, Komatsu has proceeded to collect on the
Judgment it obtained in the West Virginia action, including but not limited to the imminent sale
of the Property at a public auction and its failure and refusal to provide Kirby with its bargained-

for right of first refusal.

 
Case: 1:20-cv-01681 Document #: 1 Filed: 03/09/20 Page 6 of 9 PagelD #:6

27. By failing and refusing to comply with its obligations under the oral settlement
agreement, Komatsu has breached the oral settlement agreement.

28. The Property was appraised at the end of 2015 in excess of $38 million, and any
sale of the Property for less than its fair market value will cause significant damage to Kirby.

29. Kirby is therefore entitled to recover compensatory damages from Komatsu
arising from its breach of the oral settlement agreement, the exact amount of which will be
determined at trial in an amount in excess of the minimum jurisdictional limits of this Court.

COUNT I
(Breach Of Implied Covenant Of Good Faith, Honesty And Fair Dealing)

30. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1
through 29 of this Complaint as if fully set forth herein.

31. At all times relevant herein, and since at least June 20, 2019, when the parties
entered into the oral settlement agreement, there was imposed upon Komatsu an implied
covenant of good faith, honesty and fair dealing in favor of Kirby.

32, Komatsu breached this implied covenant of good faith, honesty and fair dealing
by wrongfully failing and/or refusing to acknowledge and abide by the terms of the oral
settlement agreement reached between Kirby and Komatsu.

33.  Asadirect and proximate result of Komatsu’s breach of the implied covenant of
good faith, honesty and fair dealing, Kirby has suffered and will continue to suffer financial
losses in the form of proceeds from the sale of the Property, and Komatsu has wrongfully

benefited.

 
Case: 1:20-cv-01681 Document #: 1 Filed: 03/09/20 Page 7 of 9 PagelD #:7

34. Kirby is therefore entitled to recover compensatory damages from Komatsu
arising from its breach of the implied covenant of good faith, honesty and fair dealing, the exact
amount of which will be determined at trial in an amount in excess of the minimum jurisdictional
limits of this Court.

COUNT Ul
(Specific Performance)

35. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1
through 34 of this Complaint as if fully set forth herein.

36. The parties entered into an oral settlement agreement resolving Komatsu’s claims
in the West Virginia case on or about June 10, 2019.

37. Inexchange for certain payments and promises from Kirby, Komatsu agreed,
among other things, to jointly market the Property with Kirby, to grant Kirby a right of first
refusal on the sale of the Property, to evenly split the net proceeds with Kirby that exceeded $8
million on any sale of the Property, and to forbear from any collection or execution efforts
during the pendency of the settlement agreement.

38. Contrary to its agreement, Komatsu has made efforts to execute on the Judgment
from the West Virginia action, has not provided Kirby with a right of first refusal, and is
planning to wrongfully sell the Property at public auction on March 10, 2020.

39. Because of the uniqueness of the real property involved and the significant
damages that Kirby will incur as a result of Komatsu’s refusal to abide by the terms of the
settlement agreement, Kirby is entitled to an Order for specific performance compelling

Komatsu to perform all of its obligations under the parties’ oral settlement agreement.

 
Case: 1:20-cv-01681 Document #: 1 Filed: 03/09/20 Page 8 of 9 PagelD #:8

WHEREFORE, Plaintiff respectfully requests Judgment on its Complaint herein as
follows:

A. A Judgment on Count I for compensatory damages in favor of Kirby and against
Komatsu for breach of contract;

B. A Judgment on Count II for compensatory damages in favor of Kirby and against
Komatsu for breach of the implied duty of good faith, honesty and fair dealing;

C. On Count III, an Order requiring Komatsu to abide by the terms of and perform
all obligations required by the oral settlement agreement between the parties;

D. A reasonable attorney’s fee;

E, Trial by jury on all Counts so triable; and

F. Such further relief as Plaintiff appears entitled, in addition to the costs and

disbursements of this action.

 

 
Case: 1:20-cv-01681 Document #: 1 Filed: 03/09/20 Page 9 of 9 PagelD #:9

mwepld0818

Respectfully submitted,

/s/Louis D. Bernstein

LOUIS D. BERNSTEIN (ARDC #6192379)
BERNSTEIN LAW FIRM, LLC

350 North Clark Street, Suite 400

Chicago, Illinois 60654

Telephone: (312) 645-6090

Facsimile: (866) 929-7392
Ibernstein@bernsteinlawchicago.com

COUNSEL FOR PLAINTIFF
KIRBY LAND COMPANY, INC.

 
